Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 1 of 41

UNITED STA'I`ES DISTRICT COURT
SOUTHERN I}ISTRIC'I` OF NEW YORK

f

LARRY SOLHEIM and RITA SOLHEIM,

Plaintiffs,
COMPLAINT
-- against - `
y CivilNo. 18-CV-9383
BIGTOPWORKS LLC, COMPASS PARTNERS l
LLC, RICHARD PERLMAN, BARRY SALZMAN,
JAMES PRICE, NEIL KAHANOVITZ and

MICHAEL COUPER, § ' JURY TRIAL DEMANDED

Defendants.

 

Plaintiffs LARRY SOLHEIM and RITA SOLHEIM (together, “Plaintiffs”), by their
attorneys, THE KAPLAN LAW OFFICE, for their Complaint against Defendants
BIGTOPWORKS LLC, COMPASS PARTNERS LLC, RICHARD PERLMAN, BARRY
SALZMAN, JAMES PRICE, NEIL KAHANOVITZ and MICHAEL COUPER (collectively,
“Defendants”), allege as follows:

NATURE OF THE CASE
l. The Big Apple Circus, one of New York’s beloved cultural institutions, fell on financial
hard times beginning in or about 2009. The hard times continued over the ensuing several
years. The financial situation became critical as the years passed. After having consulted
with him from time to time over these difficult years, in 2015 the Circus hired Larry

Solheim, a seasoned circus manager with an excellent reputation in the industry, to help

turn the Circ'us around. While Mr. Solheim’s efforts had a positive effect on the Circus’

prospects, it ultimately Was not enough to save it. After more than thirty years of annual

b.)

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 2 of 41

shows, the Circus’ 2016-2017 season was cancelled, most employees were laid off--
including the Solheims*and', in late 2016, the Circus filed for Bankruptcy.

Mr. Solheim applied his expert understanding of the industry in general, and of the Big --
Apple Circus in particular, to formulate anew business plan. The Solheims soon began
seeking investors to join them in a bid to purchase the Circus’ assets in hopes of reviving
the Circus. AHer discussions With several potential investors, the Solheims chose
defendants, investors specializing in corporate restructuring, to join their efforts. Although
they were seasoned investors and businessmen, Defendants had no experience in the circus
industry or in the entertainment industry generally The Solheirns’ new business plan
formed the basis of the group’s bid for the Big Apple Circus’ assets.

'l`he group Won the bid against other seasoned and viable competitive bids, in part because
the Circus was a non-profit organization with a mission of giving back to the community
in various ways and the Circus’ Board of Directors believed Mr. Solheim would be the best
steward for continuing that mission. Mr. Solheim’s reputation and expertise were key to
winning the bid.

At the same time, several competing circuses courted Mr. Solheim’s services once it
became public knowledge that the Big Apple Circus was headed for bankruptcy and had
terminated Mr. Solheim (along with nearly its entire work force), exemplifying his
excellent reputation in the industry. However, Mr. Solheim rejected those offers in order
to focus on the bid for the Big Apple Circus, which is where he saw his future

At the outset of their relationship and while he was formulating the bid for the Circus, Mr.
Solheim informed Defendants that he expected partnership status and an ownership stake 7

in the Circus-he was not formulating his business plan and pursuing the acquisition bid

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 3 of 41

to be a mere employee Defendants agreed, promising l\/lr. Solheim partnership and an
ownership stake and advising that he would be in charge of the Circus’ rebirth. Defendants
also eventually offered Ms. Solheim a small ownership stake along with a management
position However, just a short time after winning the bid, taking control of the Circus and
beginning operations, Defendants restricted Mr. Solheim’s role and ultimately hired a third
party as CEO_Det`endant Couper. Defendants quickly jettisoned Mr. Solheim’s budget
that he had spent months preparing and generally ignored his expert advice. Shortly ` '
thereafter, both Mr. Solheim and Ms. Solheim were abruptly fired Without explanation
Defendants made false promises in order to leverage Mr. Solheim’s reputation and
expertise long enough to win the bid for the Circus only to kick him and Ms. Solheim to
the side once they got what they wanted. Defendants reneged on those promises
Defendants fired Plaintiffs after promising them long term employment, granting them an
l ownership stake, and partnership status for Mr. Solheim_prornises upon which Plaintiffs
justifiably relied to their detriment inasmuch as they relocated their family across the
country and turned down other lucrative employment opportunities Defendants have
refused to even acknowledge Mr. Solheim’s partnership status or Plaintiffs’ ownership
stake in the Circus, even though they repeatedly represented Mr. Solheim as a partner
publicly and privately and continued to do so even-alter terminating his employment
Defendants took further action to harm Plaintiffs after termination by withdrawing a l
separation package offer, by twice giving false information concerning Plaintiffs to the
State unemployment authorities to interfere with their benefits, and by defaming Plaintiffs

with vendors and others within the industry. Defendants reprehensible conduct has caused

l().

ll.

12.

l3.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 4 of 41

great harm to Plaintiffs and cannot be allowed to stand without compensating Plaintiffs for
their various losses and making them whole.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C. §§ 1332
because there is complete diversity between Plaintiffs and Defendants and the amount in
controversy exceeds $75,000. This Court has supplemental jurisdiction over the New York
State law claims pursuant to 28 U.S.C. § 1367 and because they are so related to the claims
in this action within the Court’s jurisdiction that they form part of the same case or
controversy under Article lIl of the United States Constitution.
Venue is proper in the Southern District ofNew York pursuant to 28 U.S.C. § 1391 because
Defenclants conduct business in this District and because a substantial part of the
acts/omissions giving rise to the claims herein occurred in this District.

THE PARTIES

Plaintiff Larry Solheim (“Mr. Solheim”) is a resident of the State of l\/lissouri.
Plaintiff Rita Solheim {“Ms. Solheim”) is a resident of the State df Missouri.
Defendant BigTopWorks, LLC (“BigTop”) is a Delaware limited liability company doing
business in the State of New York which owns and operates a circus known to the public
as the Big Apple Circus.
Defendant Compass Partners LLC (“Compass”) is a Florida-based merchant banking and
advisory firm specializing in middle-market companies and corporate restructuring
Compass does business in the State of New York. Compass is a part owner and member

ofBigTop.

l4.

l6.

17.

lS.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 5 of 41

Upon information and belief, Defendant Richard Perlman (“Perlman”) is a resident of the
State of Florida. Defendant Perlman is a partner in Compass, which is, in turn, a part owner
and member of BigTop.

Upon information and belief, Defendant Barry Salzman (“Salzman”) is a resident of the
State of New York. Defendant Salzman is a partner in Compass, which is, in turn, a part
owner and member of BigTop.

Upon information and belief, Defendant J ames Price (“Price”) is a resident of the State of
Georgia. Defendant Price is a partner in Compass, which is, in turn, a part owner and
member of BigTop. (Defendants Compass, Perlman, Salzman and Price are referred to
herein as the “Compass Defendants”)

Upon information and belief, Defendant Neil Kahanovitz (“Kahanovitz”) is a resident of
the state ofNew York. Defendant Kahanovitz is a part owner and member of BigTop. The
Compass Defendants and Kahanovitz are referred to herein, together, as “Defendants”).
Upon information and belief, Defendant Michael Couper (“Couper”) is a resident of the

state ofNew York. Defendant Couper was BigTop’s CEO at times relevant to this lawsuit

FACTUAL ALLEGATIONS

Background

19.

20.

The Big Apple Circus was created in New York City in or about 1977 and presented a one~
ring circus. Eventually the Big Apple Circus became a non-profit organization
ln 1981, the Big Apple Circus began performing at Damrosch Park, Lincoln Center, in

Manhattan. The Big Apple Circus’ run became an annual event at Damrosch Park

Zl.

22.

23.

24.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 6 of 41

beginning in the Fall of each year and running into the Winter of the following year from
1981 through 2015. l

Throughout its existence, in addition to producing a circus, the Big Apple Circus has been
known for various community outreach programs, including special performances for
children with disabilities 7

For example, in or about 1986, the Big Apple Circus began its Clown Care unit, perhaps
the most successful of its outreach programs The Clown Care unit visited and performed
for hospitalized children in order to attend to their psycho-social needs and to help them
adjust to the stress and anxiety posed by being hospitalized

Plaintiff Larry Solheim has been in the circus industry for nearly thirty years and, until
August of 20 l 5, Was the General Manager of TZ Productions_ a well-known circus often j
sponsored by and performing under the banner of various charitable causes, including the
Rotary Club, Boys and Girls Clubs of America, the Ronald Mcl)onald House, Shriners
lnternational and others

During those years, Mr. Solheim also worked from time to time as a contractor and/or
consultant for many other circuses based in North America, including Ringling Brothers,
Carden Circus International, Hamid Circus Inc,, Royal Hannaford Circus and others
Further, Mr. Solheim Was involved With trade organizations in the circus industry,
including the OABA (Outdoor Amusement Business Association) and SCAFRA (the
Shrine Circus and Fund Raising Association) and was an invited speaker at several of these
associations’ gatherings Mr. Solheim has also worked on animal rights issues and has `

testified as an expert witness in that regard (on behalf of the U.S.D.A. and others).

25.

26.

27.

28.

29.

30.

31.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 7 of 41

Because of his success running TZ Productions and his other work for various circuses and
industry trade associations Mr. Solheim was well-known and highly regarded in the circus _
industry.

After several years of financial difficulties by 2015 the Big Apple Circus had fallen into
millions of dollars of crippling debt. Among its efforts to try to salvage the business, the
Big Apple Circus enlisted Mr. Solheim to be its Vice President and General Manager. Ms. _
Solheim was also hired to work with the circus

As the General Manager of the Big Apple Circus, Mr. Solheim created and affected a
business plan to lower costs, increase revenue and address the circus’ debt problems

The Solheim plan proved successful in cutting costs and increasing revenue and in moving
toward profitability However, the Bi g Apple Circus required additional funding to
continue operating

ln or about April of 2016, following Mr. Solheim’s advice, the Big Apple Circus began a
fund-raising campaign to raise $2 million to keep the circus in business With the funding
and Mr. Solheim’s operational plan in place, the Big Apple Circus hoped to earn enough
from its 2016 run at Lincoln Center to survive and return to profitability

l-lowever, the fund-raising efforts fell short of the $2 million goal Ultimately, the Big
Apple Circus was unable to overcome its financial difficulties `By June of 2016, as the
circus’ touring season came to a close, Big Apple Circus-management realized that the
circus could not survive financially

The Big Apple Circus closed its touring company and laid off almost its entire staff,

including Plaintiffs

33.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 8 of 41

Shortly thereafter, in July of 2016, the Big Apple Circus publicly announced that its 2016 _
Damrosch Park show would not run
In or about November of 2016, the Big Apple Circus filed for Chapter 11 bankruptcy

protection

Pre-A cguisition

34.

35.

36.

37.

38.

39.

After being laid off and with the Board’s approval, Mr. Solheim and Ms. Solheim
continued working, without pay, to look for ways to revitalize the Big Apple Circus. ln an
effort to save the circus, Mr. Solheim reached out to various investors to persuade them to
join him in a partnership that would then become a partner of Big Apple Circus.

While Mr. Solheim led the effort, Bello Nock-ethe famous Bello the Clown (“Bello”)_
expressed interest in joining Mr. Solheim’s efforts Bello introduced l\/_[r. Solheim to
Defendant Kahanovitz with whom Mr. Solheim and Bello combined efforts to identify
suitable investors

For several years, Bello had been the public face of the Circus. He and Defendant
Kahanovitz had also been close friends and business associates for some forty years

By late July of 2016, Mr. Solheim determined that the preferable course would be to seek
investors to join him, Bello and Defendant Kahanovitz in an effort to acquire the assets of
Big Apple Circus.

By August of 2016, Mr. Solheim first proposed purchasing the Circus’ assets to the Circus.
Mr. Solheim pitched his asset acquisition proposal to Defendant Kahanovitz who, in turn, 1

brought it to various investors

40,

41.

42.

43.

44.

45.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 9 of 41

Defendant Kahanovitz connected the group with Defendant Perlman and the Compass
Defendants in late August, 2016 with the aim of securing them as investors

During his proposal and at all times thereafter, Mr. Solheim insisted on being a partner
with an ownership interest in the project Mr. Solheim was clear with Defendants that he
had no interest in laying the groundwork for and shepherding the acquisition venture “j ust
for a job.” He would only undertake the project as a partner with an ownership interest
He also stressed to Defendants that Ms. Solheim Would bring valuable expertise and
experience to the table and should play an integral role in the Circus’ operations
Defendants expressly and verbally assured Mr. Solheim_that he would have an ownership
interest and be a partner in the venture and suggested that they would, as they had with
many others, make him a millionaire. Defendants thereafter partnered With Mr. Solheim
in his effort to acquire the circus’ assets l

Trusting Bello’s original recommendation concerning Defendants and reassurances of the
group’s intentions to be partners, the Solheims dedicated themselves to the group and
advised the group that it was time to commit to the project and for Perlman to communicate
directly with the Chairman of the Big Apple Circus’ Board of Directors to add validity and
support to the Solheim group’s plan Prior to that, Mr. Solheim had handled all contact
with the Board on behalf of the group.

Soon thereafter, despite their decades-long friendship, Bello and Kahanovitz had a falling

out and Bello left the group. Bello formed his own group of investors and began a

' competing effort to acquire the circus’ assets

Prior to leaving the group, Bello warned Mr. Solheim that the inexperienced Kahanovitz

would want too big a role in day-to-day management of the circus However, Kahanovitz

46.

47.

48.

49.

50.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 10 of 41

repeatedly assured Mr. Solheim that he wanted only a limited role_limited to marketing 1
and production quality assurance

Shortly thereafter, Defendant Perlman first met with the Big Apple Circus Board to begin
talks in connection with acquiring the circus

However, concerned about legacy debt, all involved agreed that it would be preferable to
enter an agreement only after the Big Apple Circus entered into bankruptcy protection
When the Big Apple Circus filed for bankruptcy, the group formed by Mr. Solheim_the
Compass Defendants Kahanovitz and Mr. Solheim (the “Solheim Group”)_competed
against other parties (including Bello’s group, Cirque du Soleil, V-Star, Herschend
Entertainment and others) in bidding for its assets, including its intellectual property.
Because part of the Big Apple Circus’s mission included a well-established community
service component, the Big Apple Circus Board’s approval-critical for a successful bid_
was more than a simple matter of approving the highest bidder. The Board was also
concerned that any party acquiring the Big Apple Circus would commit to maintaining its
high level of performance and its mission to serve the community. The Board was prepared
to recommend acquisition by someone other than the highest bidder based on these
concerns.]
lndeed, the terms of the Court-ordered auction included language strongly encouraging that
the winning bidder maintain the Big Apple Circus’ mission, including special

performances for children with disabilities

 

' Although the Board overwhelmingly voted in favor of the Solheim Plan, the vote Was not unanimous Bello’s group
received some votes, even as Bello’s group offered a lower bid monetarily.

10

5l.

52.

53.

54.

55.

56.

57.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 11 of 41

ln part because the community-service issues and artistic quality of the Circus involved

were so important (along with the fact that the Circus was a not-for-profit organization

with sizeable debt), the Attorney General became involved His approval was also required

for any acquisition to be approved

Neither Compass nor the Compass Defendants (Perlman, Price and Salzman) had any
experience in the circus industry

While Defendant Kahanovitz, in his youth, had briefly been a concessionaire, a clown and
an acrobat, he had no experience in circus management

ln order to make a bid persuasive to the Court and to the Big Apple Circus Board, Mr.
Solheim’s expertise and circus industry connections along With his excellent reputation as
a circus manager were critical

ln or about August of 2016, Defendant Richard Perlman said that he would participate in
the deal, “but only if Larry [l\/lr. Solheim] is involved.” Defendants Salzman, Price and
Kahanovitz expressed the same sentiment thereafter and on many occasions as the deal
progressed l\/Ir. Solheim was the focal point of Defendants’ efforts to acquire and
subsequently to run the Big Apple Circus.

lndeed, Mr. Solheim formulated the plan that the Solheim Group ultimately presented to
the Big Apple Circus Board (the “Solheim Plan”). After carefully reviewing and vetting
the proposed plan prior to submitting it for approval, the Solheim Plan was repurposed
under Compass Partners’ name, with Mr. Solheim as part of the plan, and submitted to the
Bankruptcy Court for its approval

Without Mr. Solheim’s expertise, the Board was leery of Compass, a venture capital firm

with no experience in the circus industry or even generally in the entertainment industry

ll

58.

59.

60.

61.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 12 of 41

Throughout the process, Mr. Solheim was in direct contact with the Big Apple Circus
Board and he was able to allay their concerns and to successfully persuade them to support
his Group’s bid.

The Big Apple Circus Board ultimately approved the Solheim Group’s bid to be its
successor over other viable bids in large part because Mr. Solheim was part of the group
and would bring his expertise to bear on the operations of the BigTop circus

l\/lore than one member of the Executive Committee of the Board deemed l\/lr. Solheim the
best steward for the Big Apple Circus name.

Ownership interests in the group, which later became BigTop, are held by Compass

Kahanovitz, l\/lr. Solheim and (eventually) Ms. Solheim.2

Plaintiffr’ Pre-Acquisirion Sacrifl`ce and Work

62.

63.

64.

Mr. Solheim and Ms. Solheim each worked more than full time for some eight months
from luly of2016 through February of2017, primarily from their home in Joplin, Missouri,
to formulate the bid and, anticipating success to prepare for operating the circus in the
event the Solheim Group won the bid.

l\/Ir. Solheim and l\/ls. Solheim each worked diligently on behalf of the Circus during this
period.

l\/lr. Solheim and Ms Solheim each undertook their pre-acquisition work without pay.
They did so because Defendants assured Mr. Solheim that he would be a member/partner

in BigTop, that he would have an ownership stake, that he would be a key player in

 

2 The Solheims did not ask for an ownership interest for Rita Solheim. Defendants offered it.

12

65.

66.

67.

68.

69.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 13 of 41

managing the circus, that he would be “well taken care of’ and that he would be with the
circus for the long haul.

ln fact, as noted above, in or about August of 2016, Defendants Perlman and Kahanovitz
first told Mr. Solheim that he would be in charge and would be running the circus
Defendants repeated that promise to Mr. Solheim numerous times throughout the
preparation process

Based on his having been the last Vice President and General Manager of the Big Apple l
Circus, Mr. Solheim further understood the real value of its assets (beyond the information
available in the bankruptcy records), which was instrumental in setting the amount bid for
the assets

During the bidding process and in preparing to manage and operate the circus, Mr. Solheim
applied his deep knowledge of, and cultivated his business connections within, the circus
industry.

Mr. Solheim ultimately prepared the bid for acquiring the Big Apple Circus and created a
budget in connection with preparing BigTop’s business plan

Lincoln Center, the Big Apple Circus’ primary venue for decades also had concerns about
maintaining the circus’ reputation and its community-oriented sensibility. Once again, Mr.
Solheim’s industry reputation, his previous executive position with the Big Apple Circus
and his understanding of Lincoln Center’s concerns were critical to the BigTop’s
relationship with Lincoln Center. lndeed, Mr. Solheim successfully negotiated a long-term
(ten year) lease with Lincoln Center (contingent on the asset acquisition) for a lower rate
than the Big Apple Circus had negotiated many years earlier, providing a significant

savings to BigTop.

13

70.

71.

72.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 14 of 41

l\/lr. and l\/ls. Solheim also took steps toward securing commitments from critical vendors
to work with BigTop along With key circus employees Mr. Solheim’s success in this
regard was premised upon his many years in the industry and on his direct experience as
Vice President and General Manager of the Big Apple Circus prior to the bankruptcy
Vendors were leery of doing business with BigTop because some had lost money when the
Bi g Apple Circus filed for bankruptcy protection and Compass Partners had no experience
in the industry. They nevertheless agreed to do business with BigTop in large part based
on their trust in and respect for Mr. Solheim.

For example, Felipe Teran, the Vice President of Operations, and Richard Curtis, the
General l\/Ianager of BigTop, each ultimately accepted employment with BigTop because
of their connection with and trust in the Solheims. The same is true of Chris Palm, the
Concessions l\/lanager; Jimrny Tinsman, the Artistic Director; Allison Dier, the Box Office
l\/lanager; .lon Batz-Owings, the Lighting and Technical Director; Thomas Owings-Batz,
lthe Audio Engineer; Elizabeth Turner, the Audio Technician; Jennifer Vidbel, the Anirnal
Trainer; l\/latthew Zimmerman, the Ring Crew Chief; Sarah :Zacharevitz,. the House
Manager; Alfredo Gracias, the Maintenance Supervisor; Raul Lancheros, the Electrical
Superintendent; Michael LeClair, the Tent Boss; Juan Ramos, the Lot Superintendent; and
Lisa Lewis, the Director of Community Programs. l A number of these experienced
professionals had worked for the Big Apple Circus in the past and, in addition to their years
of experience in the industry, they brought valuable continuity to their positions

Mr. Solheim took further steps to secure key performing artists-including high-wire

legend Nik Wallenda_and was involved in artist planning and in marketing for BigTop.

14

73.

74.

75.

76.

77.

78.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 15 of 41

During this period, while Mr. Solheim communicated directly with each Defendant from
time to time, Defendant Kahanovitz generally served as a communications conduit between
Mr. Solheim and the Compass Defendants because the Compass Defendants were less
involved in the day-to-day efforts to formulate the group’s proposal and prepare for `
acquiring the circus.

However, Defendant Kahanovitzl was also protective of his connection with the Compass
Defendants and at times interfered With Mr. Solheim’ s efforts to communicate directly with ‘
them. Moreover, Defendant Kahanovitz passed on some of Mr. Solheim’s ideas to the
Compass Defendants as his own. And on at least two occasions, Kahanovitz also listened
in to phone calls between Mr. Solheim and others without revealing his presence until the
end of the call.

During this period, Defendants reiterated and repeatedly reassured Mr. Solheim that he
would be a member/partner in the venture; that he would be given an ownership stake in
BigTop; that he Would be in charge of the circus; that he should plan on a long and fruitful
relationship with BigTop; and that he would be “well taken care of" financially
Defendants further represented Mr. Solheim as a member/partner_indeed as its main y
representative_in its submission to the Big Apple Circus Board and to the Bankruptcy
Court when seeking approval of the acquisition

Ms. Solheim was also assured she’d have a job with the circus and that she could expect a
long and fruitful relationship with BigTop.

Mr. Solheim’s and Ms. Solheim’ s many hundreds of hours of work over some eight months
in connection with and in preparation for the bid was their sweat-equity contribution to the

business

15

79.

80.

8l.

82.

83.

84.

85.

86.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 16 of 41

Because Mr. Solheim was a partner in the venture, Plaintiffs reasonably relied on
Defendants’ repeated promises and had a reasonable expectation that they would '
eventually be well~rewarded for their sacrifices and their efforts during this time.
Compass and Kahanovitz each made meaningful capital contributions

During that preparation period, once circus industry players learned that the Big Apple
Circus Was facing bankruptcy, Mr. Solheim was offered other employment in the circus
industry

Cirque du Soleil inquired and ultimately offered Mr. Solheim a position as its Director of
Operations between late 2016 and February of 201'7. In fact, Cirque du Soleil waited until
the Big apple Circus asset acquisition was approved and finalized by the Bankruptcy Court
before moving on to other candidates for the job.

During the Fall of 2016, several other circuses had discussions with Mr. Solheim about
joining them, including Carden Circus International, the Royal Hannaford Circus and Feld
Entertainment (Ringling Brothers Barnum & Bailey Circus).

Mr. Solheim saw his future with BigTop, where he would not only be running the circus,
but would be an owner and partner in the venture. ln justifiablereliance on Defendants’
repeated promises to that effect, Mr. Solheim rejected these other job offers/inquiries
Upon learning that Mr. Solheim was receiving job offers in the circus industry, and intent
on keeping him on board to shepherd the acquisition of the Big Apple Circus assets, in or
about November of 2016, Defendants offered to pay Mr. and Ms. Solheim $10,000 per
month for Novernber of 2016 through January of 2017.

Although these payments were delayed-the Solheims received them in two payments,

one in late December and the other in mid-lanuary_Defendants eventually made them.

16

87.

88.

89.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 17 of 41

Concerned that these payments were so late that the Solheims might take jobs with another
circus, defendant Kahanovitz insisted on loaning money to them-an offer the Solheims
accepted

ln early February of 2017, Compass Partners (a/k/a the Solheim Group) submitted its bid
to the Bankruptcy Court.

On or about February 14, 2017, with the approval of the Big Apple Circus Board, the

Bankruptcy Court approved the group’s acquisition of the Big Apple Circus assets

Bthop Offict'allv Commences Operations

90.

91.

92.

In'the wake of winning the bid for the Big Apple Circus’ assets, the individuals and entities
involved in the bidding process for the Big Apple assets_Compass Partners (Richard
Perlman, Barry Salzman and .lim Price), Neil Kahanovitz and Larry Solheim_became
partners in BigTop.

Mr. Solheim was immediately given authority by the group to finalize the acquisition
details with the law firm representing the group during the acquisition process

Shortiy after the acquisition, BigTop commenced operations in preparation for resuming
the circus’ annual Lincoln Center run (after one year with no circus during the bankruptcy
and acquisition process) and its touring company.

BigTop, through its press releases after finalizing the acquisition of the circus, repeatedly
represented to the circus industry press, to the business press and to the world at large that
Mr. Solheim was one of BigTop’s three members/partners»Compass (comprised of

Defendants Perlman, Price and Salzman), Kahanovitz and Mr. Solheim.

17

94.

95.

96.

97.

98.

99.

l00.

Case 1:18-cv-09383-.]GK Document 1 F_i|ed 10/15/18 Page 18 of 41

BigTop continued to hold out Mr. Solheim as a partner even after he was uneeremoniously

- and abruptly ousted.

In addition, after BigTop acquired the circus and began operations, Mr. Solheim became
the face of BigTop and proceeded to address the transition from the Big Apple Circus to
BigTop.

Having toiled more than full time for approximately eight months with little or no pay, on
March l, 2017, Mr. Solheim and Ms. Solheim began working for BigTop as employees
Although they commuted to New York approximately twice a month, Mr. Solheim and
l\/ls. Solheim continued to work primarily from their home in Missouri during this time
because the circus’ base location in Walden, New York was about to be closed and
relocated and the landlord would not allow any additional tenants on the property. BigTop
had not yet secured a new base location and there was not yet any office space available j
for their use in New York City.

On one of the Solheims’ New York visits in l\/larch of 2017, Defendant Kahanovitz insisted
on hosting a dinner party so that he could meet many of the Solheims’ important contacts,
many of whom were hired on in critical positions

The Big Apple Circus had no run of its annual show at Lincoln Center in 2016.
Consequently, all employees had been laid off and no artists were under contract, though
the Solheims had taken steps to secure commitments from certain key performers and key
employees prior to the Bankruptcy Court’s approval.

Mr. Solheim negotiated and signed artist contracts on behalf of BigTop valued at nearly _

two million dollars

18

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 19 of 41

101. Moreover, Mr. Solheim worked to secure a new off-season site where equipment was
maintained and employees resided and arrangements had to be made for relocation.

102. Mr. Solheim further negotiated and signed-agreements on behalf of BigTop concerning
property leases; the leasing of trucks, equipment and other vehicles; utilities; legal counsel;
and multiple vendor contracts l

103. ln or about May of 2017, in justifiable reliance on the promises of membership and an
ownership stake in BigTop, promises of continuing employment for the long term, and the
promiseto Mr. Solheim that he would run the circus, Plaintiffs relocated their family and
their horne to BigTop’s new base location in Rock Tavern, New York, arriving as soon as
access to the property became available.

104. Also, in justifiable reliance upon Defendants’ promises of membership and an ownership
stake in BigTop, promises of continuing employment for the long term, and the promise to
Mr. Solheim that he would run the circus, Plaintiffs lost significant income by giving up
other offers of employment

l 05. In justifiable reliance on Defendants’ false promises, Plaintiffs further expended significant
personal savings and took on significant personal debt in order ito meet living expenses
during the pre-acquisition process, paying for frequent travel back and forth to New York,
mostly at their own expense (including hotel costs), and in relocating their family to New
York_including a 21 ~year-old daughter with disabilities Among other things, this

entailed travel and moving expenses and purchasing a truck and trailer.3

 

"‘ Plaintiffs, like many circus employees, commonly reside in a trailer home on a lot designated for circus employees
when the circus is not performing and on-site when the circus is performing In fact, most Big Apple Circus
performers and employees resided in trailer homes at Damrosch Park, Lincoln Center during the circus’ annual run
in that location each year.

19

106.

107.

109.

ll().

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 20 of 41

The Solheims further expended their own personal funds for BigTop business, including
purchasing multiple web domain names and a phone system While they were ultimately _
repaid for these costs, they did not receive their reimbursement until some six months after
expending the money.

The Solheims further expended their own personal funds for travel costs and registration
costs in attending circus industry trade shows on behalf of BigTop, only a portion of which
was ever reimbursed

The Solheims further expended their own personal funds to cover the travel and hotel
expenses for a Ring Master candidate to whom Kahanovitz had promised to cover said
costs, none of which was reimbursed

Because Mr. Solheim was a partner in the venture with an ownership stake and because he
and Ms. Solheim were both anticipating a long and fruitful future with BigTop, the
Solheims did not ask to be reimbursed for all of these personal expenses The Solheims
recognized that personally absorbing some of these costs went along with Mr. Solheim
being a member/partner

As members/partners in BigTop, Mr. Solheim, Defendants Kahanovitz, Perlman, Price,
Salzman and Compass owed one another a fiduciary duty. Accordingly, Mr. Solheim was

further justified in relying on Defendants’ promises

The Package

lll.

During March of 2017, BigTop offered Mr. Solheim and Ms. Solheim a package in writing
that included a specified base salary, various guaranteed bonuses, and a specified equity

stake in BigTop.

20

ll2.

113.

114.

115.

116.

117.

llS.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 21 of 41

After some negotiation, in mid-March of 2017 Mr. Solheim was given the title of Chief`
Operating Officer, with an annual base salary with various additional guaranteed bonuses
Mr. Solheim’s additional bonuses included a non-discretionary budget bonus (for meeting
BigTop’s initial budget, as created by Mr. Solheim); a guaranteed non-discretionary
Lincoln Center Bonus to be paid on opening night of the circus at the Lincoln Center
location; and an additional non-discretionary “Super Bonus” for profits exceeding budget
Ms. Solheim was to have an executive role (she was eventually given the title Vice '
President of Administration) and she was given an annual base salary with additional
bonuses that included a non-discretionary budget bonus and a guaranteed non-discretionary
Lincoln Center bonus

Both l\/lr. Solheim and Ms. Solheim were each also given an equity ownership stake in
BigTop along with a promise to discuss an increase after their first year of employment
As noted above, consistent with Defendants’ prior unequivocal promises and in accord
with Mr. Solheim’s understanding that he was a member/partner in BigTop, through its
press releases after finalizing the acquisition of the circus, BigTop repeatedly represented
to the industry press, to the business press and to the world at large that Mr. Solheim was
one of its three members/partners and represented Mr. Solheim as a member/partner in its -
submission to the Big Apple Circus Board and to the Bankruptcy Court when seeking
approval of the acquisition

l\/lr. Solheim was also given control of BigTop operating bank accounts and credit cards
BigTop also represented Mr. Solheim as a partner in communications With third parties
and continued to hold out Mr. Solheim as a BigTop member/partner throughout his tenure

with the circus

21

119.

120.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 22 of 41

lndeed, just days before uneeremoniously and abruptly terminating Mr. Solheim’s
employment, BigTop sent him to Washington D.C. to represent BigTop at the _
Smithsonian’ s FolkLife Festival. Ms. Solheim joined Mr. Solheim in Washington with the
knowledge and approval of Defendants for the purpose of observing and assisting with a
Circus of the Senses performance4 j
ln accord with Defendants’ repeated promises that Mr. Solheim would be in charge and
would run the circus, BigTop did not hire a Chief Executive Officer in March When Mr.
Solheim was given the title of Chief Operating Officer. Nor did Defendants inform Mr.

Solheim of any plans to hire a ChiefExecutive Officer or anyone else to whom Mr. Solheim

might be expected to report.

Defendants Renege

l2l.

122.

While Mr. Solheim began working as BigTop’ s COO, Defendant Salzman was tasked with
managing certain aspects of starting up the company, including managing insurance issues
(which are complicated in the circus industry), establishing a payroll system and other
Human Resource tasks, onboarding employees and managing certain legal issues (e.g.,
certain contracts, compliance issues and other regulatory matters).

lt soon became evident that Defendant Salzman was not handling his assignments
effectively There were delays, for example, in financing, in acquiring proper insurance,
in setting up required workers’ compensation and disability insurance payments and in

setting up payroll.

 

4 Circus of the Senses performances are sensory friendly performances created by the founders of the Big
Appie Circus primarily for visually and/or hearing-impaired audiences

22

123.

l24.

125.

126.

127.

128.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 23 of 41

More specifically, against the Solheim’s advice, Defendant Salzman initially refused to use
a professional employer organization service to manage some of its human resources
issues He also declined to use Mr. Solheim’s recommended circus industry insurer,
obtaining insurance through a more costly and less experienced provider. lie further
declined to hire Mr. Solheim’s recommended attorneys instead using others with less
experience in the industry He further declined the Solheim’s advice on other matters and
delayed in setting up bank accounts and credit cards for BigTop. j

Defendant Kahanovitz also insisted on approving Mr. Solheim’s hiring decisions and
personally interviewing each candidate, causing delays in getting critical personnel on
board.

Further, Defendant Kahanovitz cut Mr. Solheim out from important meetings with
Defendant Perlman.

All of these problems caused delay and interfered with the Solheim’s ability to timely
accomplish BigTop’s goals and meet targets with respect to getting the circus up and
running

ln mid-April of 2017, despite Defendants repeated promises to Mr. Solheim that he would
run the circus, Defendant Perlman voiced concerns relating to tensions between Mr.
Solheim and Kahanovitz and informed Mr. Solheim that he and Ms. Solheim would now
be reporting directly to him (Perlman) and that he would be the “acting CEO” and that
Kahanovitz would now have the (non-operational) role of Chairman of BigTop.

At the same time, BigTop had also engaged Guillaume DuFresnoy (the Big Apple Circus’
former Artistic Director) as a consultant on an independent-contractor basis Defendants

Perlman and Kahanovitz also told Mr. Solheim that he would be reporting _to Mr.

23

129.

130.

131.

132.

133.

134.

Case 1:18-cv-09383-.]GK Document`l Filed 10/15/18 Page 24 of 41

DuFresnoy. The partners assured Mr. Solheim that he still held the role of COO and that
these measures were temporary.

l\/lr. Solheim expressed concern to Kahanovitz that BigTop seemed to be trying to get rid
of him and Ms. Solheim Kahanovitz insisted this was not true and that the new reporting
arrangement was temporary and would last only until the openingat Lincoln Center.
BigTop also subsequently engaged Michael Couper as a consultant, ostensibly to assist
with the Defendant Salzman’s workload and other issues involved in starting up the new
venture, including implementing the budget plan, managing employee onboarding,
managing insurance and legal issues The Solheims were advised that Couper was engaged
on a temporary basis to help manage these start-up issues Couper told Mr. Solheim he
was brought on to assist Mr. Solheim

Couper nevertheless soon advised l\/is Solheim that she would report directly to him and
that she should no longer communicate with or copy Defendant Perlman or his assistant on
email correspondence Increasingly, as was the case with Defendant Kahanovitz, Couper
was curtailing direct communications between the Solheims and Defendant Perlman
After the Solheims spent countless hours educating Couper with respect to issues unique
to the circus industry and specific to the Big Apple Circus, on or about lune 15, 2017,
BigTop announced that Couper would be its Chief Executive Officer.

Despite Defendants repeated promises to Mr. Solheim that he would run the circus, Mr.
Solheim was ordered to report to Couper.

As confusing and disjointed as BigTop’s actions were through this early period of the
circus’ operations, one aspect is clear: ln spite of their repeated promises to the contrary, '

Defendants did not allow Mr. Solheim to manage and run the circus.

24

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 25 of 41

l35. Given the very short time frame that passed between the time BigTop commenced
operations and the time Defendant Perlman declared himself BigTop’s “acting CEO” and
subsequently enlisted outside parties who were not BigTop members/partners ultimately
hiring and elevating Couper to be CEO, it is also clear that Defendants never intended that
l\/lr. Solheim would run the circus

136. Couper quickly jettisoned Mr. Solheim’s advice and began running the circus in a manner
contrary to Mr. Solheim’s plans

l 37. For example, Couper opted to treat certain inside sales staff as exempt employees_against
Mr. Solheim’s advice-thereby unnecessarily exposing BigTop to legal liability under
federal and state labor laws; Couper altered the well-designed budget created by Mr.
Solheim beyond recognition;5 Couper ignored critical funding requirements and failed to
secure necessary financing; along with Defendant Kahanovitz, Couper also precluded the
Solheims from hiring certain key employees necessary to accomplish Big'l`op’s goals,
some of whom Kahanovitz and Couper misled and strung along even after they decided to
hire others_without consulting Mr. Solheim or Ms. Solheim

138. ' As CEO, Defendant Couper was in charge of financing But he failed to acquire sufficient
financing and, after he failed to do so, he even asked Ms. Solheim to secure a one million
dollar line of credit.

139. Couper further assigned Mr. Solheim to work on projects that wasted his valuable time,

while also dumping projects on Ms. Solheim that Couper, as CEO, failed to complete

 

5 ln addition to Couper putting BigTop at risk based on his irresponsible budgeting, Mr. Solheim had a significant
bonus tied to meeting his budget For all intents and purposes, Couper’s actions made it impossible for Mr. Solheim
to earn that bonus

25

140.

l4l.

142.

143.

l44.

145.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 26 of 41

Along with Kahanovitz, Couper also interfered with the Solheims’ communications with
the Compass Partners and both he and Kahanovitz directed certain staff members and
vendors to cut the Solheims out of discussions that they should have been a part of in their _
high-level roles

Defendant Kahanovitz also negotiated With and hired inexperienced employees in certain
critical roles without Mr. Solheim’s knowledge

ln communications with Defendant Perlman and other Compass Defendants Couper
grossly misrepresented to Defendants Mr. Solheim’s and Ms Solheim’s draft payroll
budget, erroneously advising Perlman that the budget was well above Mr. Solheim’s initial
budget figures without explaining that it was a first draft of projected payroll expenses at
Lincoln Center with expected downward revisions to come.

Further, Couper inaccurately reported labor costs for the BigTop touring group by
extrapolating temporary employees over a full year of employment and calculating his j
extrapolation at higher rates of pay and benefits required only in New York City_figures
the draft budget more accurately represented

Couper’s management style also included harassing and bullying conduct to the extent that
certain vendors and BigTop’s landlord advised that Couper made for a creepy and
discomfiting presence

For example, in or about lune of 2017, at a weekly staff meeting to discuss operations
Couper and the staff discussed the wrapping of trucks with Big Apple Circus

advertisements

26

l46.

147.

148.

149.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 27 of 41

During the meeting and in front of the entire staff, in response to a comment by Ms.
Solheim concerning wrapping up the trucks, Couper said to Ms. Solheim, “I’d like to wrap
you up.”

l\/ls. Solheim was shocked and upset by this absurd and offensive comment_as were others
attending the meeting_particularly since it was made in front of the entire operations staff.
Couper was also verbally abusive to the Solheims on other occasions and to other
employees as well.

Defendants Couper and Kahanovitz also managed to further alienate much of the staff with
their generally brusque and unfriendly manner, including dressing down employees in front

of their coworkers, vendors and potential business associates

Termtnatz`on ofPlainti;§fs‘ ’ Emplovment

150.

l5l.

152.

Despite_ their fiduciary relationship with l\/ir. Solheim as members/partners of Big'l`op, on
July 6, 2017, Defendants terminated Plaintiffs’ employment without warning or notice or
discussion of any performance problems

Defendant Couper went into Mr. Solheim’s office and advised him that his employment
was terminated effective immediately and that he must clear out all of his personal
belongings_which included moving out of his residence--by 5:00 p.m. the following day.
Immediately thereafter, Couper went into Ms. Solheim’s office and advised her that her
employment was terminated effective immediately and that she must clear out all of her
personal belongings_which included moving out of her residencefby 5:00 p.m. the

following day.

27

153.

154.

155.

156.

l57.

158.

159.

160.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 28 of 41

Mr. Solheim did not even have a chance to tell Ms. Solheim he’d been summarily fired
before she was summarily fired herself.

immediately after firing the Solheims, Couper went to the Solheims’ fellow managers and
staff, advised them that he had just fired the Solheims and demanded their loyalty to '
BigTop.

Defendant Kahanovitz similarly immediately informed BigTop employees in Washington
D.C. attending the Smithsonian’s FolkLife Festival, as well as others in the industry
attending the festival, that the Solheims’ employment had been terminated

Neither Mr. Solheim nor Ms. Solheim had any opportunity to advise their coworkers or
staff of the news of their respective terminations before Couper had reported it to them
himself and demanded their loyalty.

Plaintiffs were blind-sided by their respective terminations and humiliated by the abrupt
and brusque manner that Couper employed in implementing those terminations and by the
way he broke the news to the Solheims’ coworkers and staff.

Defendant Couper gave the Solheims no reason for the decision to terminate their
employment, had no discussion with either of them concerning their termination or any
transition process

To the extent Defendants’ conduct was driven by concerns that the Solheims would
disparage Defendants to their staff, those concerns were unfounded The Solheims actually
encouraged fellow employees and vendors to continue their respective relationships with
Big'l`op.

The Solheims soon returned to their home in Missouri, where they currently reside.

28

161.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 29 of 41

In discussions following the termination of the Solheims’ employment, Defendants have
asserted that l\/Ir. Solheim was never a member/partner in BigTop and have denied that Mr.

or l\/ls. Solheim were ever given an ownership stake in the venture.

Post-Terminarion Condnct

162.

163.

l64.

165.

166.

l67.

After BigTop terminated the Solheims’ employment, it took further actions to harm them.
Upon terminating the Solheim’s employment, it offered them each a separation package
The package included continuing salary payments for a fixed amount of time. lt also
required the Solheims to waive all rights to their equity stake in BigTop.

However, prior to the Solheim’s deadline to accept (or rej ect) the terms of the separation _
package, BigTop rescinded its offer to both Mr. Solheim and Ms. Solheim and
simultaneously threatened Ms. Solheim with legal action concerning a social media posting
that BigTop deemed disparaging and defamatory toward BigTop, further accusing both
l\/lr. and Ms. Solheim of malfeasance, among other things

Ms Solheim’s posting was in response to an article from Forbes.com. Ms. Solheim’s
posting addressed the Forbes article only in general terms It did not mention BigTop or
the Big Apple Circus or otherwise identify what entity or entities she may have been
referring to. Indeed, l\/ls. Solheim’s comments were of such a general nature it is unclear
whether she intended to refer to any entity at all. The original posting to which she was
responding was not from a BigTop employee or even anyone in the circus industry.
Neither Ms. Solheim nor Mr. Solheim made any social media postings concerning BigTop
since BigTop terminated their employment

Although upon termination they were told to vacate BigTop’s property in Rock Tavern by

the next day (which they did), Couper advised the Solheims that BigTop would purchase

29

168.

169.

170.

171.

172.

173.

174.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 30 of 41

the trailer horne that the Solheims had purchased when they moved to New York. Big'l`op
needed to provide a trailer for some of its management employees and the Solheims no
longer had a need for their trailer.

Although the trailer was in excellent condition, Ms. Solheim offered to sell it to BigTop
for $25,000_less than the amount they had paid for it when they purchased it just a few l
weeks earlier and considerably less than its bluebook value.

On luly 14, 2017, Couper advised that BigTop was no longer interested in buying the trailer
and demanded that the Solheims remove it from the Rock Tavern site by July 28th.

On luly 22“d, after the Solheims arranged for movers to move their trailer and made a
significant non-refundable deposit toward the cost of the move, Couper offered to purchase
the trailer for $20,000 to be paid over five monthly installments The Solheims declined
Couper’s offer. Couper renewed his demand that the trailer be removed by July 28th.
Couper never increased BigTop’s offer for the trailer, though he did offer to pay 320,000
in a single payment the night before the trailer was to be removed-an offer the Solheims _
could not accept.

Accordingly, the Solheims were forced to move the trailer, at considerable expense, by
Couper’s arbitrary deadline. They moved their trailer back to their horne in Missouri.

ln their new-found and unexpected state of unemployment, the Solheims applied for
unemployment insurance benefits through the New York State Department of Labor
(“DOL”).

BigTop challenged the Solheim’s application, stating that the Solheims were terminated

for misconduct and accusing them of having ordered a BigTop employee to care for their

30

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 31 of 41

dog during work time for the few days that they were in Washington D.C. representing
BigTop at the aforementioned Smithsonian FolkLife Festiva.l.

175. Neither Mr. Solheim nor MS. Solheim ever ordered any BigTop employee to care for their
dog. A fellow employee and long-term friend volunteered to do so as he lived in a trailer
next door to them at Big'l`op’s new base location in Rock Tavern, New York. The
employee in question Was also a salaried management employee and the date in question
was a paid holiday specifically authorized by Defendants

176. When the DOL rejected BigTop’s stated justification for Withholding unemployment
insurance benefits from the Solheims, BigTop created another reason to deny the Solheims
their benefits

177. BigTop advised the DOL that the Solheims were independent contractors prior to April of
2017. As they had not been employees during the first quarter according to Defendants,
they had not worked long enough as employees to receive unemployment insurance
benefits6

178. Responsibility for initiating BigTop’s payroll system fell to Defendant Salzman. The
system was not affected in time for the first employees to be on payroll on March 1, 2017.
BigTop arranged to pay the first employees, including the Solheims, in early April,
retroactively with a check that was not run through the new payroll system, but with payroll
deductions taken out of the check and ostensibly submitted to the proper governmental `

authorities as required by law.

 

“ Tln`s change affected only Ms. Solheim. Mr. Solheim was entitled to his Unemployrnent lnsurance benefits
regardless based on prior employment he had had in New York.

31

179.

180.

lSl.

182.

183.

l84.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 32 of 41

To that end, Defendant Salzman communicated directly with BigTop’ s new payroll service
provider (ADP) and asked them to properly calculate the correct payroll deductions for the
retroactive pay.

Moreover, BigTop also affirmed to the DOL that it began operations with six employees
and that there were no persons Who worked for BigTop Who were not considered -
employees

On or about April 7, 2017, Defendant Salzman affirmed that upcoming paychecks were
intended to cover payroll for the Solheims from March 1 through April 2, 2017.

On or about April 10, 2017, Big'l.`op then issued paychecks to pay the Solheims (and the
other employees) their salary going back to March l, 2017, with all legally required payroll
taxes Withheld. n l

When the Solheims (through counsel) presented BigTop’S counsel with documentary
evidence showing that they were treated as and paid as employees beginning on March l,
2017_not as independent contractors_BigTop changed its position and agreed that the
Solheims had been employees as of March 1, 2017.

Nevertheless, the Solheims received IRS Forms 1099 reflecting the payments for March of
2017 and part of July of 2017 (their last paycheck) rather than Forms W-2. Although
Cornmunications reflected that payroll taxes were withheld from these checks, upon

information and belief, those taxes were never submitted to the proper tax authorities7

 

l During the dispute over whether the Solheims were employees or independent contractors when they began their
official employment with BigTop, Plaintiffs’ counsel requested proof that the payroll taxes were properly submitted
Defendant never provided such proof. The Solheims were further blocked from access to BigTop’s online employee
portal so they could not confirm own whether these payments had been submitted

32

185.

186.

187.

183.

189.

190.

191.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 33 of 41

lmmediately after the partners had won the bid to acquire the assets of the Big Apple
Circus, Mr. Solheim began preparations for all aspects of managing the circus and with
ramping up operations, including some public relations and marketing work.

As part of those efforts, Mr. Solheim signed an agreement with a vendor known as Critical
Mention, which provided information concerning the effectiveness of the circus’ marketing
efforts by independently monitoring the internet “hits” the circus would get and analyzing
which terms would be most effective in triggering such “hits.” Mr. Solheim discussed the
service with Defendant Kahanovitz and entered into the agreement with Kahanovitz’
knowledge and approval.

In due course, the circus chose not to use Critical Mention’s service.

When Critical l\/[ention came to BigTop demanding payment of a contractually required
amount pursuant to the agreement, BigTop refused to pay.

Instead, on or about October 16, 2017, BigTop advised the company that the agreement
was signed by Mr. Solheim, who was “not an authorized representative” of BigTop and
that Mr. Solheim was therefore personally responsible for the payment

9mm

BREACH OF CONTRACT
(Against All Defendants Except Defendant Couper)

Plaintiffs hereby reallege and incorporate by reference each and every allegation
contained in the previous paragraphs of this Complaint as thoughfully set forth herein.

ln consideration for his involvement and efforts in preparing the proposal to acquire the
Big Apple Circus and his preparations and efforts to get the circus up and running, as part
of a negotiated, written agreement Defendants awarded Plaintiff Larry Solheim 'a

specified equity ownership stake in BigTop.
3 3

192.

193.

194.

195.

196.

197.

198.

199.

200.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 34 of 41

In consideration for her involvement and efforts along the same lines, as part of a q
negotiated, written agreement Defendants also awarded Plaintiff Rita Solheim a specified
equity ownership stake in BigTop.

The Solheims fulfilled their obligations with respect to preparations and efforts to acquire
the circus and to get the circus up and running.

After uneeremoniously and abruptly firing Plaintiffs without cause, Defendants have
denied Plaintiffs’ rights to their equity ownership stake in Big"fopi

As a result of the wrongful conduct alleged herein, Plaintiffs are entitled to an award of
damages in an amount equal to the value of their equity ownership stake in BigTop.

C()UNT II

BREACHl OF FIDUCIARY DUTY
(Against All Defendants Except Defendant Couper)

Plaintiffs hereby reallege and incorporate by reference each and every allegation
contained in the previous paragraphs of this Complaint as though fully set forth herein.
As Mr. Solheim was a member/partner in Big'l`op, Defendants had a fiduciary duty to Mr.
Solheim.

Defendants breached their fiduciary duty to Mr. Solheim by ignoring his advice and
expertise in the circus industry and refusing to work within the parameters of the budget
he created_a budget that Defendants had thoroughly vetted and agreed to.

Defendants failure to adhere to the budgetary restrictions proposed by Mr. Solheim led to
financial damage to BigTop.

As a memberfpartner and equity-stakeholder in BigTop, Defendants conduct harmed Mr.

Solheim’s interest in the venture

34

201.

202.

203.

204.

205.

206`

207.

208.

209.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 35 of 41

Defendants further breached their fiduciary duty to Mr. Solheim by abruptly terminating
his employment without notice.

Defendants abrupt and callous termination of Mr. Solheim’s employment proximately
caused harm to Mr. Solheim.

As a result of the wrongful conduct alleged herein, Plaintiff Mr. Solheim is entitled to an
award of damages in an amount to be determined at trial that includes loss of income and
the lost value of his equity stake in BigTop.

COUNT III

PROMISSORY ESTOPPEL
(Against All Defendants Except Defendant Couper)

Plaintiffs hereby reallege and incorporate by reference each and every allegation
contained in the previous paragraphs of this Complaint as though fully set forth herein.
Defendants made unequivocal and unambiguous promises to Plaintiffs.
Plaintiffs reasonably and foreseeably relied on Defendants’ promises
Defendants reneged on their promises to Plaintiffs’ great detriment and injury.
As a result of the wrongful conduct alleged herein, Plaintiffs are entitled to an award of
damages in an amount to be determined at trial that includes, but is not limited to,
payment for damage to their reputation in the industry, loss of income, and costs incurred
in connection with their reliance on Defendants’ promises

COUNT IV

FRAUD IN THE INDUCEMENT
(Against All Defendants Except Defendant Couper)

Plaintiffs hereby reallege and incorporate by reference each and every allegation

contained in the previous paragraphs of this Complaint as thoughfully set forth herein.

35

210.

2ll.

212.

213.

2l4.

215.

216.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 36 of 41

Defendants promised l\/lr. Solheim that he would be a member/partner in the venture, that
he would be given an ownership stake in BigTop, that he would be in charge of the
circus, that he should plan on a long and fruitful relationship with BigTop and that he
would be “well taken care of” financially
Defendants made these promises fraudulently as they never intended that Mr. Solheim
would be in charge and run the circus, that he would be a member/partner and given and
ownership stake or that he would have a long and fruitful relationship with BigTop.
Defendants made these fraudulent promises with the intent to deceive Mr. Solheim and
Ms. Solheim into joining their efforts so that they could leverage Mr. Solheim’s
reputation within the industry to their advantage and gain the necessary approvals from
the Bankruptcy Court and the Circus’ Board to acquire the Big Apple Circus’ assets
As a result of the wrongful conduct alleged herein, Plaintiffs are entitled to an award of
damages in an amount to be determined at trial that includes, but is not limited to,
payment for damage to their reputation in the industry, loss of income, and costs incurred
in connection with their reliance on Defendants’ fraudulent representations

COUNT V

INTENTIONAL / NEGLIGENT MISREPRESENTATION
(Against All Defendants Except Defendant Couper)

Plaintiffs hereby reallege and incorporate by reference each and every allegation
contained in the previous paragraphs of this Complaint as though fully set forth herein.
As members/partners in BigTop, Defendants owed a fiduciary duty to Mr. Solheim; they
were in a special privity-like relationship with him.

In order to induce the Solheims to include them in their venture, Defendants promised

Mr. Solheim that he would be a member/partner in the venture, that he would be given an

36

2l7.

218.

219.

220.

221.

222.

223.

224.

C_ase 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 37 of 41

ownership stake in BigTop, that he would be in charge of the circus, that he should plan

on a long and fruitful relationship with BigTop and that he would be “well taken care of”

financially

Defendants had no intention of keeping these promises when they were made.

Defendants knew or should have known that these promises were important to Mr.

Solheim and that he intended to rely on them in determining whether or not to include

Defendants in the business venture.

The Solheims reasonably relied on Defendants’ misrepresentations to their detriment

As a result of the wrongful conduct alleged herein, Plaintiffs are entitled to an award of

damages in an amount to be determined at trial that includes, but is not limited to,

payment for damage to their reputation in the industry, loss of income, and costs incurred -

in connection with their reliance on Defendants’ misrepresentations
german

UNJUST ENRICHMENT
(Against All Defendants Except Defendant Couper)

Plaintiffs hereby reallege and incorporate by reference each and every allegation
contained in the previous paragraphs of this Complaint as though fully set forth herein.
Defendants were unjustly enriched at Plaintiffs’ expense by accepting Plaintiffs’
extensive sacrifices and work without pay during the pre-acquisition period, only to
summarily terminate their employment shortly after they began paying Plaintiffs
Defendants never fully paid Plaintiffs for their work during the pre-acquisition period.
Principles of equity and good conscience require that Plaintiffs recover payment for

Defendants’ unjust enrichment

37

225.

226.

227.

228.

229.

230.

23l.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 38 of 41

As a result of the wrongful conduct alleged herein, Plaintiffs are entitled to an award of
damages in an amount to be determined at trial that includes, but is not limited to, the
value of the enrichment Defendants received as a result of Plaintiffs’ efforts along with
payment for all unpaid services provided

COUNT VII

QUANTUM MERUIT
(Against All Defendants Except Defendant Couper)

Plaintiffs hereby reallege and incorporate by reference each and every allegation
contained in the previous paragraphs of this Complaint as though fully set forth herein.
Plaintiffs performed extensive services for Defendants in good faith and without payment
therefor.

Defendants requested and accepted Plaintiffs’ services

Premised upon the promises of Defendants, Plaintiffs ultimately expected recompense for
their work.

The value of Plaintiffs’ work is, in part, measurable based on the pay rate Plaintiffs did
receive once they became paid employees The value of Plaintiffs’ work in terms of the
benefit to Defendants is immeasurable.

As a result of the wrongful conduct alleged herein, Plaintiffs are entitled to an award of
damages in an amount to be determined at trial that includes, but is not limited to,

payment for all unpaid services provided

38

232.

233.

234_

235.

236.

237.

238.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 39 of 41

_CQ_[M

DEFAMATION/DEFAMATION PER SE
(Against All Defendants, Including Defendant Couper)

Plaintiffs hereby reallege and incorporate by reference each and every allegation
contained in the previous paragraphs of this Complaint as though fully set forth herein.
Defendants made a false statement about Mr. Solheim to a third party in advising Critical
Mention that Mr. Solheim signed its agreement ostensibly on behalf of the circus while
he had no authority to do so and that Mr. Solheim was therefore personally liable for the
payment due.

Such false statement imputed to Mr. Solheim fraud, dishonesty and/or misconduct in his
profession or trade.

Defendants further made a false statement to the New York Department of Labor about
alleged misconduct by the Solheims in connection with their claim for unemployment
insurance benefits Such false statements imputed misconduct to the Solheims
Defendants’ conduct constitutes defamation per se against the Solheims

As a result of the wrongful conduct alleged herein, Plaintiffs are entitled to an award of
damages that includes, but is not limited to, payment for damage to their reputation in the

industry, in an amount to be determined at trial.

COUNT IX

DISCRIMINATION PURSUANT TO THE ‘
NEW YORK CITY HUMAN RIGHTS LAW (“NYCHRL”)
SEXUAL HARASSMENT/HOSTILE ENVIRONMENT
(§ 8-107[1]»-Against Defendants BigTop and Couper)

Plaintiffs hereby reallege and incorporate by reference each and every allegation

contained in the previous paragraphs of this Complaint as though fully set forth herein.'

39

239.

240.

241.

242.

243.

244.

245.

246.

247.

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 40 of 41

Defendant Couper made offensive and sexist comments to and about Ms Solheim in
front of her co-workers and staff based on her gender.

The offensive and sexist comments constituted sexual harassment and created a hostile
work environment for Ms. Solheim

Defendant BigTop and Defendant Couper were both Ms Solheim’s employer pursuant to
the New York City Human Rights Law (“NYCHRL”) during the relevant time.

As MS. Solheim’s employer, both BigTop and Couper are liable for Couper’s offensive
and sexist comments

Upon information and belief, Defendant Couper made no such offensive and sexist
comment(s) to and about male employees

l\/ls. Solheim was treated less favorably than male employees because she is female

As a result of the wrongful conduct alleged herein, Plaintiff Ms. Solheim is entitled to an

award of damages in an amount to be determined at trial.

C_QM

AIDING AND ABETTING PURSUANT TO THE
NEW YORK CITY HUMAN RIGHTS LAW (“NYCHRL”)
SEXUAL HARASSMENT/HOSTILE ENVIRONMENT
(§ 8-107[6]--Against Defendant Couper)

Plaintiffs hereby reallege and incorporate by reference each and every allegation
contained in the previous paragraphs of this Complaint as though fully set forth herein.
To the extent Defendant Couper is not directly liable for discrimination against Ms
Solheim under the NYCHRL, Defendant Couper aided and abetted BigTop’s sex

discrimination, sexual harassment and hostile environment against l\/Is. Solheim.

40

Case 1:18-cv-09383-.]GK Document 1 Filed 10/15/18 Page 41 of 41

248. As a result of the wrongful conduct alleged herein, Plaintiff Ms. Solheim is entitled to an

award of damages in an amount to be determined at trial.

WHEREFORE, Plaintiffs pray for relief as follows:
A. An award of compensatory damages in favor of Plaintiffs
F . An award of additional damages in favor of Plaintiffs, including liquidated and/or
punitive damages
G. All penalties available under applicable laws
H. An award of litigation costs and expenses including, but not limited to,

reasonable attorneys’ fees and costs pursuant to applicable statutes or rules

I. Pre-judgment and post-judgment interest as provided by lavv.
J. An award of any additional and further relief as this Court deems just and proper.' '
JURY DEMAND

Plaintiffs demand a trial by jury on all issues triable of right by jury.

Dated: New York, New York
October 14, 2018 THE KAPLAN LA`W OFFICE

Susan Kaplan, Esq\.j(SK 173 5)
Charles Caranicas, Esq. (CC 9244)
30 Wall Street, Sth Floor

New York, New York 10005

Tel: 347.683.2505 / 347.432.]463
Artorneys for Plaintiffs

41

